UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4694


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERT C. STEED, a/k/a Rob, a/k/a Robert Sneed,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Sol Blatt, Jr., Senior District
Judge. (9:06-cr-00960-SB-1)


Submitted:   February 4, 2011                Decided:   March 21, 2011


Before WILKINSON and    GREGORY,   Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Nicole N. Mace, THE MACE FIRM, Myrtle Beach, South Carolina, for
Appellant. William N. Nettles, United States Attorney, Peter T.
Phillips, Assistant United States Attorney, Charleston, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Robert       C.    Steed       pled     guilty       pursuant       to     a    plea

agreement to one count of conspiracy to possess with intent to

distribute fifty grams or more of crack cocaine and 500 grams or

more     of    cocaine,          in    violation          of   21    U.S.C.       § 841(a)(1),

(b)(1)(A), (b)(1)(B) (2006), and one count of possession with

intent to distribute five grams or more of crack cocaine, in

violation of 21 U.S.C. § 841(a)(1), (b)(1)(B), (b)(1)(C).                                     Based

on a prior felony drug conviction, Steed was sentenced to the

statutory minimum twenty year sentence.                          On appeal, Steed claims

the    following:           (1)       the    district      court     failed       to    ascertain

during the Rule 11 hearing whether he understood that there was

a   twenty-year        statutory            mandatory      minimum        sentence;      (2)    his

sentence was improperly enhanced because the Government did not

provide timely notice under 18 U.S.C. § 851 (2006) and the court

failed    to    inquire          if    he    wanted       to   challenge      the       predicate

conviction in the § 851 notice; (3) he had insufficient time to

review the Presentence Investigation Report; and even if the

alleged       errors        alone      are        insufficient       to     provide       relief,

(4) under the cumulative error doctrine the combined effect of

the errors affected his substantial rights.                           We affirm.

               Because Steed failed to raise any of these challenges

to the district court, our review is for plain error.                                           See

United    States       v.    Ellis,         326    F.3d   593,      598    (4th    Cir.       2003);

                                                   2
United States v. General, 278 F.3d 389, 394 (4th Cir. 2002).

“To   establish        plain      error,       [Steed]      must       show    that    an     error

occurred, that the error was plain, and the error affected his

substantial rights.”              United States v. Muhammad, 478 F.3d 247,

249   (4th     Cir.      2007).         Even    if    Steed       makes       this    three-part

showing, this court may exercise its discretion to correct the

error only if it “seriously affects the fairness, integrity or

public reputation of judicial proceedings.”                                  United States v.

Lynn,    592    F.3d      572,    577    (4th     Cir.      2010)       (internal      quotation

marks omitted).

               We   conclude        Steed       has        failed       to    show     that     his

substantial rights were violated.                      It is clear from the record

that Steed was giving sufficient notice of the fact that his

sentence       would      be     increased       based      on     a    prior       felony     drug

conviction and that as a result of the increase, his statutory

minimum sentence was twenty years’ imprisonment.                                He has failed

to show that there was any error in using the prior conviction

to enhance his sentence or that there was some other error or

defect       with        the     resulting           statutory          minimum        sentence.

Furthermore,        we    conclude       Steed       did    not     show      his    substantial

rights    were      violated       when     he       claimed       he    did    not     see     the

presentence investigation report before sentencing.                                   We further

conclude that the cumulative error doctrine is of no help to



                                                 3
Steed.   See United States v. Martinez, 277 F.3d 517, 532 (4th

Cir. 2002).

           Accordingly,       we   affirm   the   conviction   and   sentence.

We   dispense   with   oral    argument     because   the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                       4